
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15


Dated 15th December 2004

   
   
   
   
   
UPC SERVICES LIMITED
and
CHARLES BRACKEN

  
  
  
  
  
  
  
  
  
    

 
   
   
   

--------------------------------------------------------------------------------

  
EXECUTIVE SERVICE AGREEMENT
    

--------------------------------------------------------------------------------

   

   
   
   
   
   
   
   
   
   
    

--------------------------------------------------------------------------------



THIS AGREEMENT is made on                        , 2004

BETWEEN:

(1)UPC Services Ltd, a limited liability company duly organised and existing
under the laws of England and Wales, whose registered office is at Michelin
House, 81 Fulham Road, London, SW3 6RD, United Kingdom (the "Company"); and

(2)Charles Bracken of Foxlea Manor, Dorneywood Road, Burnham Beeches,
Buckinghamshire, SL1 8PS, United Kingdom (the "Executive").

THE PARTIES AGREE AS FOLLOWS:

1      DEFINITIONS

        In this agreement unless the context otherwise requires:

1.1"Board" means the Board of Directors for the time being of UnitedGlobalCom,
Inc ("UGC") and includes any committee or nominee of the Board of Directors duly
appointed by it.

1.2"Group Company" means any holding company from time to time of the Company or
any subsidiary from time to time of the Company or of any such holding company
(other than the Company) (for which purpose "subsidiary" and "holding company"
shall have the meanings given to them in Section 736 of the Companies Act 1985).
For the purposes of this agreement, chellomedia ("chellomedia"), a division of
UGC Europe, Inc. ("UGC Europe"), United Pan-Europe Communications N.V. ("UPC")
and UGC, are deemed to be within the scope of this definition.

1.3"Group" means the Company and the Group Companies.

1.4"Supervisor" means the current CEO of UGC or his successor in equivalence.

2      APPOINTMENT and notice period

2.1The Company shall engage the Executive and the Executive shall serve the
Company as hereinafter provided (the "Appointment"). The Appointment shall
commence on 16 March 2003 and shall, subject to clause 12 and the following
provisions of this clause 2.1, continue unless and until terminated by either
party giving to the other not less than 6 months previous notice in writing. In
addition to its rights under clause 12, the Company may in its absolute
discretion choose to terminate the Appointment at any time and make a payment
equivalent to the Executive's basic salary and benefits (excluding stock
appreciation rights) over the shorter of 6 months and any unexpired period of
notice as at the date the Appointment terminates. In such circumstances where
the Company has exercised its discretion and made such a payment, any stock
appreciation rights of the Executive will continue to vest after the termination
of the Appointment over the shorter of 6 months and any unexpired period of
notice as at the date the Appointment terminates.

2.2The Executive's period of continuous employment with the Company began on 15
March 1999.

2.3Subject to clause 2.4, if the Company terminates the Appointment, other than
in circumstances where clause 12 applies, the Executive shall be entitled to:

2.3.1a payment equivalent to the Executive's basic salary and benefits over
6 months; and

2.3.2a payment equivalent to the Executive's basic salary and benefits over the
shorter of 6 months and any unexpired period of notice as at the date the
Appointment terminates, except where the Company has made a payment under
clause 2.1 or the Appointment has continued for the full six months notice
period under clause 2.1.

2

--------------------------------------------------------------------------------





2.4Any payments under clause 2.3 shall be made in full and final settlement of
all and any claims arising out of or in connection with the Executive's
employment or its termination and are conditional upon the Executive (and his
legal adviser as necessary) signing a compromise agreement giving effect to
this, such agreement to be in a form prepared by the Company and agreed with the
Executive (such agreement not to be unreasonably withheld or delayed). If
notwithstanding such agreement the Executive or anyone acting on his behalf
brings a claim arising out of or in connection with his employment or its
termination the Executive shall repay upon demand to the Company any payments
made under clause 2.3. Such repayment shall be recoverable by the Company as a
debt.

3      DUTIES

3.1The Executive shall serve the Company as Co-CFO of UGC and as a director of
such companies as his Supervisor shall direct and shall carry out such duties
and exercise such powers in relation to the Company or any Group Company as may
from time to time be assigned or vested in him by his Supervisor. During the
Appointment the Executive shall well and faithfully serve the Company and use
his best endeavours to promote the interests of the Company.

3.2The Executive's working hours are from 9.00 am to 6.00 pm Monday to Friday
plus such additional hours as may be necessary for the proper performance of the
Executive's duties.

3.3The Executive's normal place of work shall be London.

3.4The Executive may be required in pursuance of his duties hereunder:

(a)to perform services not only for the Company but also for any Group Company;

(b)to travel to such places whether in or outside the United Kingdom by such
means and on such occasions as the Company may require and in particular to the
Netherlands and the United States of America;

(c)to make reports to his Supervisor(s) and/or the board of any Group Company on
any matters concerning the affairs of the Company or any Group Company as it or
they may reasonably require.

3.5Notwithstanding the foregoing or any other provision of this agreement, if
notice has been given by either the Company or the Executive under Clause 2.1
the Company shall not be under any obligation to vest in or assign to the
Executive any powers or duties and may at any time require the Executive to
perform:

(a)all his normal duties;

(b)a part only of his normal duties and no other duties;

(c)such duties as it may reasonably require and no others;

(d)no duties whatever;

and may from time to time suspend or exclude the Executive from the performance
of his duties and/or from all or any premises of the Company without the need to
give any reason for so doing but his salary will not cease to be payable (in
whole or in part) nor will he cease to be entitled to any other benefits
hereunder by reason only of such requirement as mentioned in paragraphs 3.5(b)
to 3.5(d) of this clause or such suspension or exclusion (unless or until his
employment under this agreement shall be terminated).

3

--------------------------------------------------------------------------------



4      HOLIDAY ENTITLEMENT

        During the Appointment the Executive shall be entitled to 25 working
days' holiday (in addition to public holidays in England) in each calendar year
January to December at full salary to be taken at such time or times as may be
approved by the Executive's line managers. Holidays can only be carried over to
the subsequent year with the prior approval of the Executive's direct
supervisor(s) (and such carry-over shall not exceed 5 days). Upon the
termination of the Appointment either the Executive shall be entitled to receive
payment in lieu of accrued holidays not taken at that date (provided that such
termination is not pursuant to clause 12) or the Company shall be entitled to
make a deduction from the Executive's remuneration in respect of holidays taken
in excess of the accrued entitlement.

5      REMUNERATION

5.1During the Appointment, as remuneration for his services hereunder, the
Executive shall be paid a fixed salary at the rate of £314,650 gross per annum
payable in equal monthly instalments in arrears on or before the last working
day of each calendar month. Effective 1 January 2004, the rate will increase to
£325,663 gross per annum.

5.2The salary shall be reviewed along with the Executive's performance in each
calendar year. There shall be no obligation on the Company to increase the
salary. For the avoidance of any doubt the Company is not entitled to decrease
the Executive's salary.

5.3The Executive's salary and/or any other sums due to him under this agreement
shall be subject to such deductions as may be required by law to be made
(including, without limitation, tax and national insurance deductions). The
Executive authorises the Company to deduct from his salary and/or any other sums
due to him under this agreement any sums due from him to the Company or any
Group Company.

5.4If with effect from 15 March 1999 some or all of the Executive's salary
and/or other sums due to him in the course of his continuous employment with the
Company are subject to any non-UK tax liability ("Foreign Tax"), the Company
will pay directly, or reimburse the Executive for any such Foreign Tax, to the
extent such Foreign Tax increases the Executive's taxes over and above that
which he would have paid in the UK had the Executive been taxed solely in the
UK.

If with effect from 15 March 1999 any business expenses which are paid by the
Company on behalf of or reimbursed to the Executive subject the Executive to
additional UK tax liability on such business expenses because of work carried on
outside the UK then, in such circumstances, the Company shall pay directly, or
reimburse the Executive for, any additional tax and related social security
(e.g. National Insurance) cost which is incurred by the Executive in respect of
such business expenses.

If there is a tax and national insurance liability for the Executive in respect
of such reimbursement or payment by the Company under this clause 5.4, the
Company shall reimburse the Executive in respect of such liability, thereby
paying him a sum of money which, after tax and national insurance, is equivalent
to that liability.

6      EXPENSES/COMPANY EQUIPMENT

6.1The Executive shall be entitled to recover all reasonable travelling, hotel
and other expenses incurred in connection with the performance of the duties
hereunder, which expenses shall be evidenced in such manner as the Company may
specify from time to time and are subject to compliance with the Company's
business expense policy. The Executive agrees to repay to the Company any
expenses he owes the Company.

4

--------------------------------------------------------------------------------



6.2The Executive may be provided equipment to utilise during his employment with
the Company and agrees to return such equipment to the Company as and when
demanded. The Executive agrees to repay to the Company any charges for damage
done to any equipment (excluding normal wear and tear). In the event any
equipment is not returned it will be given a fair market value, which the
Executive agrees to repay to the Company on demand. These repayment obligations
are without prejudice to any other legal remedies that the Company may have.

6.3The Company reserves the right to make deductions from the Executive's salary
and/or any other sums due to him under this agreement in respect of any sums due
to be repaid by him under clauses 6.1 and 6.2.

7      PENSIONS

7.1Subject to 7.2 the Executive will be eligible to participate in the UPC
Services Limited Group Personal Pension Plan, as exists from time to time.

7.2Contributions by the Company will be in compliance with the Company's policy
on pensions contributions as amended from time to time.

8      BENEFITS/COMPANY CAR

8.1The Executive and his family are entitled to become members of the Company's
Private Medical Insurance scheme and Dental Insurance Scheme subject to the
rules of the schemes as amended from time to time provided that, as far as is
reasonably practicable, the current level of benefit shall not be decreased
materially. For the Medical Insurance Scheme, all monthly premiums will be borne
by the Company. With regards to the Dental Insurance Scheme, only the monthly
premiums for the Executive will be borne by the Company. Full details of the
schemes are available from Human Resources.

8.2The Executive may participate in the Company's Permanent Health Insurance
scheme subject to the rules of the scheme as amended from time to time provided
that, as far as is reasonably practicable, the current level of benefit shall
not be decreased materially. Full details of the scheme are available from Human
Resources.

8.3The Company will provide the Executive with group life assurance cover,
subject to the rules of the scheme as amended from time to time provided that,
as far as is reasonably practicable, the current level of benefit shall not be
decreased materially. Full details of the scheme are available from Human
Resources.

8.4Subject to any terms and conditions of the Company's car policy as may be
amended from time to time, to assist the Executive in the performance of his
duties the Company shall during the Appointment provide the Executive with a car
allowance appropriate to his level payable monthly in arrears (subject to such
deductions as may be required by law to be made (including without limitation,
tax and national insurance deductions)).

9      CONFIDENTIAL INFORMATION/TRADE SECRETS/NON-COMPETITION

        The Executive shall be subject to the Company's policy in respect of
confidential information and trade secrets and non-competition as set out in
Schedule 1 attached.

10    INVENTIONS AND CREATIVE WORKS

10.1The Executive acknowledges that because of the nature of his duties and the
particular responsibilities arising as a result of such duties which he owes to
the Company and the Group Companies he has a special obligation to further the
interests of the Company and the Group

5

--------------------------------------------------------------------------------



Companies. In particular the duties of the Executive may include reviewing the
products and services of the Company and Group Companies with a view to
improving them by new and/or original ideas and inventions and implementing such
improvements.

10.2The Executive shall promptly disclose to the Company any idea, invention or
work which is relevant to or capable of use in the business of the Company or
any of the Group Companies made by the Executive in the course of his employment
whether or not in the course of his duties. The Executive acknowledges that the
intellectual property rights subsisting or which may in the future subsist in
any such ideas, inventions or works created by him in the course of his
employment will, on creation, vest in and be the exclusive property of the
Company and where the same does not automatically vest as aforesaid, the
Executive shall assign the same to the Company (upon the request and at the cost
of the Company). The Executive hereby irrevocably waives any rights which he may
have in any such ideas, inventions or works which are or have been conferred
upon him by chapter IV of part I of the Copyright, Designs and Patents Act 1988
headed "Moral Rights".

10.3The Executive hereby irrevocably appoints the Company to be his attorney in
his name and on his behalf to execute and do any such instrument or thing and
generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause 10 and acknowledges in
favour of any third party that a certificate in writing signed by any Director
or Secretary of the Company that any instrument or act falls within the
authority hereby conferred shall be conclusive evidence that such is the case.

11    CODE OF BUSINESS CONDUCT

        The Executive shall be subject to the Company's Code of Business Conduct
issued by the Company to him from time to time, the current version of which is
set out in Schedule 2.

12    TERMINATION BY EVENTS OF DEFAULT

12.1The Appointment shall be subject to summary termination at any time by the
Company by notice in writing if the Executive shall:

(a)have committed any serious breach or (after warning in writing) any repeated
or continued material breach of the obligations hereunder; or

(b)have committed an act of gross misconduct in connection with the performance
of his duties, as determined by the Board, or have demonstrated habitual
negligence in the performance of his duties, as determined by the Board; or

(c)shall have been guilty of any act of dishonesty or serious misconduct or any
conduct which in the reasonable opinion of the Board tends to bring the
Executive, the Company or any of the Group Companies into disrepute including
but not limited to any serious breach of the Company's Code of Business Conduct
as set out in Schedule 2; or

(d)be convicted of any criminal offence (excluding an offence under the road
traffic legislation in the United Kingdom or elsewhere for which the Executive
is not sentenced to any term of imprisonment, whether suspended or not); or

(e)be incapacitated during the Appointment by ill-health or accident from
performing his duties hereunder for an aggregate of 130 working days or more in
any period of 12 months provided that this clause 12.1(e) shall not apply if
using it would deprive the Executive of any permanent health insurance benefits
under Clause 8.2.

12.2Any delay by the Company in exercising such right to termination shall not
constitute a waiver thereof provided such delay does not extend beyond
12 months.

6

--------------------------------------------------------------------------------



13    INCAPACITY

13.1If the Executive shall be incapacitated during the Appointment by ill-health
or accident from performing his duties hereunder for an aggregate of 130 working
days or more in any period of 12 months the Company may by written notice to the
Executive forthwith (or as from a future date specified in the notice)
discontinue payment in whole or part of the remuneration and benefits under this
Agreement until such incapacity shall cease or (whether or not his remuneration
and benefits shall have been discontinued as aforesaid) terminate pursuant to
clause 12.1 (e) the Appointment provided that the Company shall, except where
the Appointment has been terminated, take all reasonable steps to ensure that
the Executive receives benefits pursuant to clauses 8.1, 8.2 and 8.3. Subject as
aforesaid the said remuneration and benefits shall continue to be payable to the
Executive notwithstanding such incapacity, but the Company shall be entitled to
set off or deduct there from the amount of any sickness or other benefit to
which the Executive is entitled under Social Security legislation for the time
being in force. If requested by the Company, doctor's certificates must be
obtained for any period of incapacity due to sickness or injury of more than
7 days (including weekends).

13.2It is a condition of the Executive's employment that the Executive consents
to an examination by a doctor nominated by the Company should the Company so
require.

13.3If the Executive's absence shall be occasioned by the actionable negligence
of a third party in respect of which damages are recoverable, then all sums paid
by the Company to the Executive under this clause 13 shall be reimbursed by the
Executive as follows: Executive shall:

(a)immediately notify the Company of all the relevant circumstances and of any
claim, compromise, settlement or judgment made or awarded in connection
therewith;

(b)if the Company so requires, refund to the Company such sum as the Company may
determine, not exceeding the lesser of:

(i)the amount of damages recovered by the Executive under any compromise
settlement or judgment; and

(ii)the sums advanced to the Executive by the Company in respect of the period
of incapacity.


14    OBLIGATIONS UPON TERMINATION

        Upon the termination of the Appointment howsoever arising the Executive
shall:

14.1at any time or from time to time thereafter upon the request of the Company,
resign without claim for compensation from:-

(a)all offices held in the Company or any of the Group Companies; and

(b)membership of any organisation and any office in any other company acquired
by reason of or in connection with the Appointment;

and should he fail to do so the Company is hereby irrevocably appointed to be
the Executive's Attorney in his name and on his behalf to execute any documents
and to do any things necessary or requisite to give effect to this clause; and

14.2deliver to the Company all documents (including, but not limited to,
correspondence, lists of clients or customers, notes, memoranda, plans, drawings
and other documents of whatsoever nature and all copies thereof) made or
compiled or acquired by the Executive during the Appointment and concerning the
business, finances or affairs of the Company or any of the Group Companies or
customers together with all other property of or relating to the business of the

7

--------------------------------------------------------------------------------



Company or any of the Group Companies which may be in the Executive's possession
or under the Executive's power or control.

15    RECONSTRUCTION AND AMALGAMATION

        If at any time the Executive's employment is terminated in connection
with any reconstruction or amalgamation of the Company or any of the Group
Companies whether by winding up or otherwise and the Executive receives an offer
on terms which (considered in their entirety) are not less favourable to any
material extent than the terms of this agreement from a company involved in or
resulting from such reconstruction or amalgamation the Executive shall have no
claim whatsoever against the Company or any such company arising out of or
connected with such termination.

16    NOTICES

        Any notice to be given hereunder shall be in writing. Notices may be
given by either party by personal delivery or post or by fax addressed to the
other party at (in the case of the Company) its registered office for the time
being and (in the case of the Executive) his last known address and any such
notice given by letter or fax shall be deemed to have been served at the time at
which the letter was delivered personally or transmitted or if sent by post
would be delivered in the ordinary course of first class post.

17    PREVIOUS CONTRACTS

17.1This agreement is in substitution for any previous contract of service
between the Company or any of the Group Companies and the Executive which shall
be deemed to have been terminated by mutual consent as from the commencement of
the Appointment (including, for the avoidance of any doubt, the Executive
Service Agreement between United Pan-Europe Communications NV and the Executive
dated 5 March 1999 and furthermore the letter of transfer to UPC Services
Limited dated 4 April 2002, which shall be deemed to have been terminated by
mutual consent as from the commencement of the Appointment and not terminated in
the circumstances referred in Clause 2.3 of that agreement).

17.2The Executive hereby warrants and represents to the Company that he will
not, in entering into this agreement or carrying out his duties hereunder, be in
breach of any terms of employment whether express or implied or any other
obligation binding upon him.

18    PROPER LAW

        This agreement shall be governed and construed in all respects in
accordance with English law.

19    CONSTRUCTION

19.1The headings in this agreement are inserted for convenience only and shall
not affect its construction.

19.2Any reference to a statutory provision shall be construed as a reference to
any statutory modification or re-enactment thereof (whether before or after the
date hereof) for the time being in force.

20    STATUTORY INFORMATION, POLICIES AND SCHEDULES

20.1This agreement constitutes a written statement as at the date hereof of the
terms of employment of the Executive in compliance with the provisions of the
Employment Rights Act 1996.

20.2There are no collective agreements applicable to the Executive.

8

--------------------------------------------------------------------------------



20.3The Executive will observe such rules, regulations and policies relating to
the grievance and disciplinary procedure as the Company may from time to time
notify to the Executive.

20.4If the Executive is dissatisfied with any disciplinary decision relating to
him he should apply orally or in writing to his Supervisor. Any application for
the purpose of seeking redress of any grievance relating to the Executive's
employment should be made either orally or in writing to his Supervisor..

20.5The Executive shall comply with all of the Company's rules, regulations and
policies in force from time to time.

20.6This agreement together with Schedules 1 and 2 constitute the entire
agreement between the Executive and the Company.

21    DATA PROTECTION

        The Executive consents to the Company or any Group Company holding and
processing both electronically and in hard copy form any personal and sensitive
data relating to the Executive for the purposes of Executive-related
administration, processing the Executive's file and management of its business,
for compliance with applicable procedures, laws and regulations and for
providing data to external suppliers who administer the Executive's benefits
solely for the purpose of providing the Executive with those benefits. It may
also be necessary for the Company to forward such personal and sensitive
information to other offices it may have or to another Group Company outside the
European Economic Area where such a company has offices for storage and
processing for administrative purposes and the Executive consents to the Company
doing so as may be necessary from time to time.

        IN WITNESS whereof this agreement has been executed on the date stated
on the first page of this agreement.

 
 
 
   
Signed as a deed by the said )     CHARLES BRACKEN )   /s/ Charles Bracken in
the presence of: /s/Angela McMullen
ANGELA MCMULLEN )  

--------------------------------------------------------------------------------


Signed by Ton Tuijten
)
 
  Duly authorised for and on behalf of )   /s/ Ton Tuijten UPC SERVICES LIMITED
)  

--------------------------------------------------------------------------------

in the presence of: /s/ Neil Foulger
NEIL FOULGER )    

9

--------------------------------------------------------------------------------



SCHEDULE 1
TRADE SECRETS, CONFIDENTIAL INFORMATION AND NON-COMPETITION

During the Appointment, the Executive will acquire knowledge of confidential and
propriety information regarding, among other things, the Company's and the
Group's present and future operations, its customers and suppliers, pricing and
bidding strategies, and the methods used by the Company and its Executives.

Therefore, the Executive hereby agrees to the following:

A.During the Appointment and after the termination of the Appointment the
Executive will hold in a fiduciary capacity for the benefit of the Company, and
shall not directly or indirectly use or disclose any Trade Secret, as defined
below, that the Executive may acquire during the Appointment for so long as such
information remains a trade secret. The term "Trade Secret" as used in this
agreement shall mean information including, but not limited to, technical or
non-technical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans or a list of actual or potential customers or suppliers which:

(1)derives economic value, actual or potential from not being generally known
to, and not being readily ascertainable by proper means by other persons who can
obtain economic value from its disclosure or use; and

(2)is the subject of reasonable efforts by the Company or its Group to maintain
its confidentiality.

B.In addition to A above and not in limitation thereof, the Executive agrees
that, during the Appointment and for a period of 2 years after termination, the
Executive will hold in a fiduciary capacity for the benefit of the Company and
the Group, and shall not directly or indirectly use or disclose, any
Confidential or Proprietary information, as defined below, that the Executive
may have acquired (whether or not developed or compiled by the Executive and
whether or not the Executive was authorised to have access to such information)
during the term of, in the course of or as a result of the Appointment. The term
"Confidential or Proprietary Information" as used in this agreement means any
secret, confidential, or proprietary information of the Company not otherwise
included in the definition of "Trade Secret" above and does not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right of
the client to which such information pertains.

C. 1.In this Section C

1.1"Restricted Business" means those of the businesses of the Company and any
Group Company at the time of the termination of the Appointment with which the
Executive was involved to a material extent during the period of 12 months
ending on the date of the termination of the Appointment;

1.2"Restricted Customer" means any firm, company or other person who, during the
period of 12 months ending on the date of the termination of the Appointment,
was a customer of or in the habit of dealing with the Company or any Group
Company and with whom the Executive had contact or about whom the Executive
became aware or informed in the course of the Appointment; and

1.3"Restricted Executive" means any person who, at the date of the termination
of the Appointment, either:

(a)was employed by the Company or any Group Company at a level at least equal to
the Executive and was a person with whom the Executive had material contact; or

10

--------------------------------------------------------------------------------



(b)was employed by the Company or any Group Company and reported to the
Executive directly or indirectly at any time during the 12 months prior to the
termination of the Appointment.



2.The Executive will not, for a period of 6 months after the termination of the
Appointment, solicit or endeavour to entice away from the Company or any Group
Company the business or custom of a Restricted Customer with a view to providing
goods or services to that Restricted Customer in competition with any Restricted
Business.

3.The Executive will not, for a period of 6 months after the termination of the
Appointment, provide goods or services to or otherwise have any business
dealings with any Restricted Customer in the course of any business concern
which is in competition with any Restricted Business.

4.The Executive will not, for a period of 6 months after the termination of the
Appointment, in the course of any business concern which is in competition with
any Restricted Business solicit or endeavour to entice away from the Company or
any Group Company any Restricted Executive or employ or otherwise engage the
services of, whether as Executive, consultant, or otherwise, any Restricted
Executive.

5.The obligations imposed on the Executive by this Section C extend to the
Executive acting not only on the Executive's own account but also on behalf of
any other firm, company or other person and shall apply whether the Executive
acts directly or indirectly.



D.The covenants contained in this Schedule shall inure to the benefit of the
Company, and successor of it and every Group Company.

11

--------------------------------------------------------------------------------



SCHEDULE 2
UNITEDGLOBALCOM, INC. GROUP OF COMPANIES
Code of Business Conduct for All Employees
Amended and Restated March 11, 2004

Introduction

UnitedGlobalCom, Inc. (the "Company"), is committed to conducting its business
with honesty and integrity. This Code of Business Conduct (this "Code") is
designed to fulfill this mandate. It is also intended to help each of us focus
on the duty we owe to each other, to the Company's stockholders and to others
with whom we do business to conduct ourselves honestly and ethically.

This Code applies to each of the Company's and to all other companies in which
the Company directly or indirectly owns and has the right to vote shares or
other interests representing more than 50% of the voting power of such companies
(the "Controlled Companies") with respect to the election of directors or
similar officials, and to the directors, officers and employees thereof
(referred to collectively as "employees"). Notwithstanding the foregoing, unless
otherwise determined by the Board of Directors, this Code does not apply to
(i) any Controlled Company and its employees if the Controlled Company is an
"issuer" as defined in Section 2(a)(7) of the Sarbanes-Oxley Act of 2002
(generally, a company that files disclosure documents with the Securities and
Exchange Commission), or (ii) any other Controlled Company that is excluded from
the application of the Code by the Board of Directors; provided, however, that
such Controlled Company has its own Code of Business Conduct, which has been
approved by its board of directors. A violation of the standards contained in
this Code will result in disciplinary action, up to and including possible
dismissal.

Company Assets

Company assets should be safeguarded and used for Company business only, except
for limited personal use approved by your supervisor that does not interfere
with Company use. This includes protection of the Company's physical facilities,
office equipment (for example, all computer-related equipment, furniture and
supplies), computer software, records, intellectual property rights and third
party information. We also must safeguard the Company's trademarks and other
proprietary information, as discussed in the section "Confidential Information."

Compliance with Laws

In conducting our business, the Company and every employee must obey and comply
with applicable laws, rules and regulations. It is your job to be aware of those
rules and to comply with the legal requirements affecting you and your job.

You may learn information about the Company or companies with whom we do
business that is unavailable to the public. Such information may be "insider
information" within the meaning of the U.S. federal securities laws. As provided
in the Company's policy on trading in Company securities, you may not use inside
information when making personal investment decisions or investment decisions
for others regarding our stock or the stock of companies with whom we do
business. In addition, you may not pass insider information on to persons
outside the Company. This includes family and friends.

If you have any questions regarding compliance with these laws and principles,
please call a member of the Company's Legal Department immediately. Remember
that compliance with this Code is your responsibility.

12

--------------------------------------------------------------------------------




Confidential Information

You shall not, during or after your employment, disclose to or use for the
benefit of any person or entity other than the Company, any Company confidential
information that you develop or receive during employment. "Confidential
information" refers to information that is not available to the public. For
example, Company confidential information includes:

•trade secrets, research and development information, product and marketing
plans;

•personnel data, financial data, product and service specifications, prototypes,
software, models, business planning models, customer lists;

•information relating to current and future business plans, strategies and
methods, divestitures, mergers, acquisitions and marketing and sales plans and
data;

•technical and engineering information; and

•other information relating to the Company, its subsidiaries or its customers.

If you are unsure about the confidential nature of specific information you must
ask your supervisor or a member of the Company's Legal Department for
clarification. You must return to the Company all Company confidential
information when their employment ends.

You should use reasonable care to protect the confidentiality of all Company
confidential information, and should not disclose Company confidential
information to unauthorized persons. This means that you should exercise care
when discussing Company matters in the presence of third parties, and should
contact the Company's Legal Department before disclosing Company confidential
information to a third party. Company confidential information should never be
disclosed for personal profit or for the advantage of yourself or anyone else.

Also, you should not accept any confidential information from any third party
without approval of his/her supervisor or a member of the Company's Legal
Department. If you have third party confidential information, you must take care
to observe the terms of any agreement under which such confidential information
has been received from the third party, and not to violate the rights of the
third party. Particular care should be taken when dealing with competitors and
former employees. You must never knowingly request, accept, use or disclose the
confidential information of these parties unless you have consulted with your
supervisor or a member of the Company's Legal Department. In addition, you may
not disclose, or induce any other employee to disclose, any former employer's
confidential information, or ask a third party to violate a non-compete or
non-disclosure agreement.

You will be subject to appropriate disciplinary action, up to and including
dismissal, for knowingly or unknowingly (such as through casual conversation)
revealing confidential information of the Company or of a third party.

Conflicts of Interest

You must avoid any situation that involves or may involve a conflict between
your personal interest and the interest of the Company. A conflict of interest
occurs when personal interests interfere with your ability to (i) exercise good
judgment concerning the Company's best interests or (ii) do your job at the
Company in a way that is in the best interest of the Company. You may not use
Company property, information or position for personal gain, including by taking
for yourself personal opportunities that are discovered through the use of
Company property, information or position. You must make prompt and full
disclosure in writing to senior management of any potential conflict of interest
situation and receive written approval from senior management regarding the
situation. You should avoid even the appearance of such a conflict.

13

--------------------------------------------------------------------------------



Examples of conflict situations include:

•Ownership, directly or indirectly (including through family members), of more
than a modest financial interest in any outside entity that does or seeks to do
business with the Company or a competitor of the Company.

•Serving as a director, officer, partner, consultant, or in a managerial or
technical capacity with an outside entity that does or is seeking to do business
with the Company or a competitor of the Company.

•Acting as a broker, finder, go-between or otherwise for the benefit of a third
party in transactions involving or potentially involving the Company or its
interests.

•Buying or selling assets to/from the Company.

•Using Company-owned assets for other than Company-related business.

•Business relationships between the Company and any person who is a relative or
personal friend or an entity controlled by any such person.

•Compete or prepare to compete with the Company while still employed by the
Company.

There are other situations in which a conflict of interest may arise. If you
have any question regarding whether a type of action may create a conflict of
interest situation, you should consult a member of the Company's Legal
Department. Also, if you become aware of any material transaction or
relationship that could reasonably be expected to give rise to such a conflict
of interest, or if you have concerns about any situation, follow the steps
outlined in the section "Reporting Ethical Violations."

Fraudulent Activities

Fraudulent Activities encompass an array of irregularities and illegal acts
characterized by intentional deception. Fraud can be perpetrated by persons
outside as well as inside the Company. No one has the authority to commit
illegal acts related to the Company. Fraudulent activities include acts that are
not only a detriment to the Company, but also a detriment to third parties.
Engaging in any act that involves fraud, theft, embezzlement or misappropriation
of any property, including that of the Company, or any of its employees,
suppliers or customers is strictly prohibited. It is the Company's policy to
ensure that incidents of fraud related to the Company are promptly investigated,
reported and, where appropriate, prosecuted. Some examples of fraudulent conduct
are:

•Falsification of financial records such as valuation of transactions, amount of
income/loss, or failure to disclose financial information;

•Acceptance of bribes or kickbacks, see the Section "Gifts, Entertainment and
Bribes";

•Diversion of potentially profitable transactions outside the Company;

•Claims submitted for services or goods not actually provided to the Company or
a third party;

•Embezzlement; and

•Intentional concealment or misrepresentation of events or information,
including expense reimbursement.

Work Conduct

Conduct that interferes with operations of the Company, discredits the Company,
or is offensive to third parties or coworkers will not be tolerated. You are
expected to observe the highest standard of conduct in your relationships with
other employees, shareholders, suppliers, government officials and

14

--------------------------------------------------------------------------------



the general public in order to represent the best interests of the Company.
Appropriate employee conduct includes:

•Refraining from behavior or conduct which is contrary to the Company's best
interests;

•Reporting to management suspicious, unethical, or illegal conduct by coworkers
or suppliers; and

•Reporting to management any threatening or potentially violent behavior by
coworkers.

The following conduct is prohibited and individuals engaged in it will be
subject to discipline, up to and including possible termination:

•Engaging in or threatening any acts in violation of the Workplace Violence
Policy or the Harassment Policy.

•Committing any illegal act, except minor traffic offenses.

•Being under the influence of alcohol, an intoxicant, illegal drug or narcotic
while at work; having possession of, selling, giving or circulating alcohol,
drugs or sources of drugs, intoxicants or narcotics to other employees. Moderate
alcohol consumption at events provided by the Company is, however, permissible.

•Stealing, destroying, defacing, or misusing Company property or another
employee's property;

•Misusing Company communications systems, including electronic mail, computers,
Internet access, and telephones. Misuse includes excessive personal telephone
calls or emails. See Internet and E-mail Policy.

•Disobedience or insubordination, or the use of abusive, threatening, or obscene
language.

•Failing to comply with any Company policy.

The examples of prohibited behavior described above are not intended to be an
all-inclusive list. Employees who participate in any conduct that is in
violation of this Code shall be subject to disciplinary action, up to and
including possible termination. In addition, if the conduct in question is an
illegal act, such as fraud, the Company will report and, where appropriate,
prosecute the employee to the fullest extent permitted by law.

Gifts, Entertainment and Bribes

The Company expects you to conduct the Company's business with integrity and to
comply with all applicable laws in a manner that excludes considerations of
personal advantage or gain. Employees shall maintain the highest ethical
standards in the conduct of Company affairs.

•Other than for modest gifts given or received in the normal course of business
(including travel or entertainment), neither you nor your relatives may give
gifts to, or receive gifts from, the persons doing business with the Company.
Other gifts may be given or accepted only with prior approval of your senior
management. In no event should you put the Company or yourself in a position
that would be embarrassing if the gift was made public.

•No gifts or business entertainment of any kind may be given to any government
official without the prior approval of the Company's Legal Department. For such
approval to be given, the gift must be in compliance with this Code and not in
violation of the Company's Foreign Corrupt Practices Policy.

•Appropriate business entertainment in connection with business discussions or
the development of business relationships is generally acceptable. Such
entertainment may include business-related meals and trips, refreshments before
and after business meetings and tickets to sporting,

15

--------------------------------------------------------------------------------



theatrical or cultural events. Notwithstanding the foregoing, any entertainment
that would cause a feeling or expectation of personal obligation should not be
extended or accepted.

•If an employee has any question regarding the type of gift or entertainment to
be given or received, he or she should consult with a member of the Company's
Legal Department.

•Reimbursement for gifts and entertainment will be made in accordance with the
Company's business expense policy.

Any employee who pays or receives bribes or kickbacks will be subject to
disciplinary action, which may include being immediately terminated and
reported, as warranted, to the appropriate authorities. A kickback or bribe
includes any item intended to improperly obtain favorable treatment.

Political Contributions

No Company funds may be given directly to political candidates. You may,
however, engage in political activity with your own resources on your own time.

Reporting Ethical Violations

If you become aware of a suspected ethical violation, whether before or after it
has occurred, you must promptly report it to a member of the Company's Legal
Department in the country in which you are located. If you still are concerned
after speaking with the Company's Legal Department or feel uncomfortable
speaking with such person (for whatever reason), you may contact the Chief
Financial Officer, President or Chief Executive Officer. You have the Company's
commitment that you will be protected from retaliation as stated in the
Company's non-retaliation policy.

Report of ethical violations will be kept confidential to the extent possible,
consistent with the Company's need to investigate and take action regarding the
matter. Employees are also expected to keep information regarding such matters
confidential and understand that they are expected to fully cooperate with any
such investigation.

Waivers

Under appropriate circumstances, the Company may waive application of this Code
to certain otherwise prohibited conduct. A waiver must be requested in advance
and in writing, and the request must describe the contemplated conduct for which
the waiver is sought and why a waiver would be appropriate under the
circumstances.

If you are a director or executive officer, a waiver request must be directed to
the independent members of the Board of Directors. The waiver may be granted
only by a vote of such Board members following a determination by the Legal
Department that a waiver is appropriate under the circumstances. The reasons for
granting the waiver should be recorded in the minutes of the meeting at which it
was granted and the waiver must be accompanied by appropriate controls designed
to protect the Company.

If you are not a director or executive officer, a waiver request must be
directed to the Legal Department. The waiver may be granted only following a
determination by the Legal Department that the waiver is appropriate under the
circumstances and accompanied by appropriate controls designed to protect the
Company.

The Company will post on its web site for a period of at least 12 months a
description of any changes to, amendments or waivers of this Code applicable to
directors or executive officers. Implicit waivers due to inaction by Company
management with respect to reported or known Code violations shall be similarly
disclosed.

16

--------------------------------------------------------------------------------




Conclusion

Each employee is responsible for safeguarding and promoting the Company's ethics
and business reputation. Of course, doing the right thing is not always easy.
Many situations will involve subtleties and complexities that lead to difficult
choices. When in doubt, take a step back to ask yourself whether the situation
feels right, and consider whether you feel confident that your actions would
withstand scrutiny. If necessary, take another careful look at this Code for
guidance and seek advice from a supervisor or other colleague. Your actions
should not have even the appearance of impropriety. You should be able to feel
comfortable that your actions would not embarrass yourself, your colleagues or
the Company's stockholders should it turn out that your conduct becomes "front
page" news.

If you are uncertain about a contemplated course of action or have questions
about this Code, you should raise the issue with a member of the Company's Legal
Department or another member of senior management with whom you feel
comfortable. If you still are uncomfortable, please follow the steps outlined
above in the section "Reporting Ethical Violations."

Any employee who ignores or violates any provision of this Code, and any manager
who penalizes a subordinate for trying to follow this Code, will be subject to
corrective action, up to and including possible termination. Simply put, the
Company seeks to employ people who believe that honest and ethical behavior is
not only good business, but also the right thing to do personally.

This Code will be posted to the Company's website at www.unitedglobal.com, and
will be filed as an exhibit to the Company's annual report on Form 10-K.

UnitedGlobalCom, Inc. reserves the right to amend or cancel this Policy at any
time.

17

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.15

